Citation Nr: 0112833	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-10 623A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to a compensable rating for sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.  In October 2000, the veteran's claims 
folder was transferred to the Seattle, Washington RO.  

A claim placed in appellate status by disagreement with the 
original or initial rating awards but not yet ultimately 
resolved, as with the rating for the veteran's three 
disabilities in this case, remain "original claims" and are 
not new claims for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings. Id. at 126.  Therefore, as shown on the 
title page, the Board does not characterize the issues of the 
proper rating for the veteran's disabilities as "increased 
ratings".  

While this case was in appellate status, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103, 5103A), became law, effective on November 9, 
2000.  This law imposed additional duties and obligations on 
the VA in developing claims.  

However, in the present case, all available relevant evidence 
identified in the record as pertinent to the veteran's 
appeals has been obtained and considered by the RO.  The 
veteran has been informed of the type of evidence needed to 
establish his claims in the statement of the case, dated in 
June 1998, and in the supplements thereto, dated in August 
1999 and March 2001.  The veteran was also provided detailed 
information with respect to his claims by RO telephone call 
in October 2000 and by RO letter in March 2001.  The veteran 
has also been provided the opportunity to present testimony 
at a hearing on appeal conducted by the RO in July 1998.  
Pertinent treatment records have been obtained and added to 
the claims folder.  The veteran was also afforded appropriate 
VA examinations in April 1998 and November 2000 to better 
assess the degree of impairment resulting from his service 
connected disabilities.  Thus, the Board finds that the 
veteran has been made aware of the evidence considered by the 
RO and the bases for its decisions.  The record also 
establishes that the veteran has been informed of the 
requirements for the assignment of higher ratings for his 
disabilities, but he has not even suggested or is it shown 
that additional evidentiary development would be beneficial 
in this regard.  Thus, the Board finds the present record to 
be complete and there is no showing of a need for additional 
evidentiary or procedural development, even when the newly 
enacted provisions of the Veterans Claims Assistance Act of 
2000 are considered.  Accordingly, the case is ready for 
Board review at this time without a need for further 
development.  


FINDINGS OF FACT

1.  Residuals of left knee injury and surgery consists of 
tenderness, pain requiring medication, occasional locking, 
mild laxity and degenerative changes on x-ray study.  

2.  The veteran's COPD is manifested by pulmonary function 
test results of FEV-1 at 110 percent of predicted, FEV-1/FVC 
at 73 percent of predicted and DLCO at 62 percent of 
predicted.  

3.  Sinusitis is essentially asymptomatic with no showing of 
one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. Part 4, 
Diagnostic Code 5258.  (2000). 

2.  The criteria for a rating in excess of 10 percent for 
COPD have not been met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. Part 4, Diagnostic 
Code 6604.  (2000). 

3.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. Part 4, Diagnostic Code 6512.  
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

VA must consider all potentially applicable regulations and 
explain the reasons and bases for all conclusions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These include, but are 
not limited to, 38 C.F.R. §§ 4.1 and 4.2 which require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. 
§ 4.21.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)). 

Factual Background Left Knee

Service medical records reveal that the veteran sustained 
injuries to his left knee and that in 1986 he underwent a 
partial meniscectomy of the left knee.  In September 1996, 
arthritis of the left knee was noted.  On a medical history 
for retirement, dated in August 1997, the veteran reported 
extensive problems with his left knee.  On examination, a 
likely meniscus injury was reported with a history of locking 
and giving way.  

A private report of a February 1998 magnetic resonance 
imaging (MRI) of the left knee revealed no evidence of a 
ligamentous tear, but did reveal possible post surgical 
changes of the medial meniscus.  A rating action in February 
1998 awarded service connection and assigned a 10 percent 
rating for the left knee under Diagnostic Code 5010 from the 
day following service discharge.  

On VA examination in April 1998, the veteran reported wearing 
a knee brace and that his knee gave way.  Knee extension was 
to zero degrees and extension to 140 degrees, bilaterally.  
Mcmurray sign was negative bilaterally.  There was no laxity 
of the cruciate or collateral ligaments of either knee.  X-
ray revealed mild spurring of the medial and lateral tibial 
spines of the left tibia.  Pertinent diagnosis was left knee 
medial meniscectomy via arthroscopic surgery with some 
persistent subjective complaints.  

At a hearing in July 1998, the veteran reported pain and 
stiffness of the left knee and having been scheduled for 
further surgery.  He reported wearing a brace and having 
fallen due to knee instability.  

On VA examination in November 2000, the veteran complained 
that his knee was locking.  The veteran also reported daily 
pain and occasional swelling.  He reported being limited in 
walking and climbing stairs and having difficulty maintaining 
one position due to his knee.  Examination of the left knee 
revealed no effusion, heat or discoloration to be evident.  
There was tenderness to firm palpation over the medial joint 
space.  Range of motion was full and normal in extension and 
flexion was to 142 degrees.  There was a very mild laxity 
when compared with the right knee.  He could walk on his 
heels and toes without difficulty.  He did complain of pain 
on squatting.  X-ray of the left knee revealed minimal 
degenerative changes.  Diagnosis was left knee, status post 
left medial meniscal tear and arthroscopic surgical repair 
with residual locking and pain.  

A rating action in March 2001, increased the veteran's rating 
to 20 percent under Diagnostic Code 5299-5258, effective from 
February 1, 1998,  the day following the veteran's discharge 
from service.  

Criteria

The record reflects that the veteran is service-connected for 
a knee disability that is currently evaluated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5258.  In 
addition, the Board will consider the diagnostic criteria of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5260, and 
5261 for evaluating his knee impairment.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
evaluation, the highest and only rating available under that 
code may be assigned where there is evidence of dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000).  

Limitation of leg flexion is compensable when flexion is 
limited to 45 degrees (10 percent), 30 degrees (20 percent), 
and 15 degrees (30 percent).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Normal knee extension 
and flexion is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2000).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 20 percent evaluation will be 
assigned for moderate disability; and 30 percent for severe 
disability.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 provides its 
lowest rating of 30 percent when the knee is ankylosed in a 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees.  

Analysis

Reported clinical and x-ray findings and the veteran's 
complaints with respect to the left knee are consistent with 
the 20 percent rating under Diagnostic Code 5258 that has 
been assigned for the entire appeal period.  In this regard, 
the Board notes that the 20 percent rating is the only 
available rating under Diagnostic Code 5258.  

A review of other potentially applicable codes shows that the 
veteran does not meet the criteria for a higher rating.  The 
veteran is shown to have full extension and flexion of the 
left knee and that even with consideration of pain and 
dysfunction the veteran's disability does not represent 
extension limited to 20 degrees or flexion limited to 15 
degrees which is required for a higher rating based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

The veteran is also not shown to have severe recurrent 
subluxation, severe lateral instability, or other severe 
impairment necessary for a higher rating under Diagnostic 
Code 5257.  There is clinical evidence of only minimal 
ligamentous instability and most recently he had full 
extension and full flexion of the left knee with no showing 
of any limitation due to pain.  Thus, it is clear that the 
veteran does not have any ankylosis of the left knee and the 
provisions for a 30 percent rating under Diagnostic Code 5256 
are not applicable in the absence of ankylosis.  

While the Board does not minimize the disability resulting 
from the service-connected left knee disorder, the objective 
clinical findings, even when considered with veteran's 
subjective complaints, do not provide a basis for a rating in 
excess of the 20 percent rating assigned.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the service-connected left 
knee disorder at any time during the appeal period and, thus, 
there is no evidentiary basis for the assignment of staged 
ratings pursuant to Fenderson in this case.  

Consideration has been given to all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, including those raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Factual Background COPD

Service medical records reveal that the veteran had several 
bouts of pneumonia during service.  On retirement examination 
in August 1997, decreased breath sounds were reported.  Chest 
x-ray revealed flattening of both hemidiaphragms and increase 
in retrosternal air space suggestive of obstructive pulmonary 
disease.  Pulmonary function testing showed FEV-1 (forced 
expiratory volume in one second) of 110 percent of predicted, 
and FEV-1/FVC (forced vital capacity) of 81 percent.  A 
diagnosis of COPD was reported by the examiner.  

On VA examination in April 1998, the veteran reported having 
repeated bronchitis and pneumonia.  Respiratory examination 
revealed no cough, expectoration, tachypnea or hyperpnea.  
Normal tactile fremitus was noted on palpation.  On 
percussion the lungs were resonant and on auscultation breath 
sounds were vesicular without rales or rhonchi.  There was no 
delay in the expiratory phase of respiration.  There was no 
evidence of bronchial asthma or acute bronchitis.  Pertinent 
diagnosis was history of bronchitis with x-ray evidence of 
significant hyperinflation of the lungs and of prior 
granulomatous disease.  Pulmonary function testing revealed 
an FVC of 100 percent predicted and FEV-1 of 85 percent 
predicted.  The impression was that testing indicated 
borderline obstruction.  

At the hearing on appeal in July 1998, the veteran complained 
of labored breathing, but stated that he did not use an 
inhaler and that he had exacerbations once or twice a year.  

On VA examination in November 2000, the veteran reported his 
last hospitalization for his pulmonary problems was in 1993.  
On respiratory examination, excursion was full and 
symmetrical.  Lungs were clear to percussion and 
auscultation.  There were no wheezes, rhonchi or rales 
evident.  The examiner ordered a pulmonary function test, 
which was performed the following month.  On reviewing the 
testing results, the examiner noted that FVC percent 
predicted was 136 and that FEV-1 percent predicted was 110 
and that FEV-1/FVC was 73 percent.  DLCO was 62 percent and 
the DLCO/VA was 75 percent.  His diagnosis was COPD with mild 
obstructive defect and with mild response to bronchodilator.  

A rating action in March 2001 increased the veteran's rating 
for COPD to 10 percent, effective from the day following his 
discharge from service.  

Criteria

Under Diagnostic Code 6604, a 10 percent rating is warranted 
for chronic COPD when there is a FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted.  A 30 percent rating is warranted 
when there is a FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted when there is a 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
for COPD manifested by FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
Part 4, Diagnostic Code 6604 (2000).  

Analysis

The rating criteria for COPD are for the most part based on 
pulmonary function testing results.  The most recent VA 
pulmonary function testing in December 2000 shows the ratio 
of FEV-1 to FVC as 73 percent and the DLCO as 75 percent.  
Therefore, a 30 percent disability evaluation is not 
warranted, as there is no evidence that the veteran had an 
FEV-1 or FEV-1/FVC of 56 to 70 percent of the predicted value 
or a DLCO of 56 to 65 percent predicted.  In this case, the 
most recent pulmonary function test indicates that the 
veteran's COPD is properly rated as 10 percent disabling.  

The Board also concludes that based on the reported clinical 
findings and testing in 1997, 1998 and most recently in 2000, 
there is no sound evidentiary basis for the application of 
higher ratings during any stage of the appellate period.  See 
Fenderson, supra.  

Consideration has been given to all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, including those raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Factual Background Sinusitis

Sinusitis was first noted during the veteran's period of 
service.  At the time of retirement examination in August 
1997, the veteran reported a history of chronic sinusitis.  
The examiner noted edematous turbinates and rendered a 
diagnosis of allergic rhinitis.  No significant findings with 
respect to sinusitis were reported.  

On VA examination in April 1998, the veteran gave a history 
of chronic sinusitis manifested by nasal stuffiness and 
discharge.  He also reported associated headaches and 
allergies.  On examination no postnasal discharge was noted.  
Pertinent diagnoses were history of sinusitis currently in 
remission and quiescent allergic rhinitis.  X-ray of the 
paranasal sinuses revealed no fluid levels or abnormal 
mucosal changes.  The sinuses appeared clear.  The examiner 
commented that sinusitis was not found on x-ray.  

At the hearing on appeal in July 1998, the veteran referenced 
his chronic sinusitis indicating that he had frequent 
headaches and took medication.  

On VA examination in November 2000, tenderness to palpation 
over the sinuses was reported.  On VA sinus examination, the 
veteran again provided a history of chronic sinusitis and 
that he had "hay fever" year round.  There was no dyspnea 
at rest or on exertion related to his nasal sinus complaints.  
The examiner requested a limited computerized tomography scan 
(CT) that was performed the following month.  On subsequent 
review, the examiner noted that the CT scan revealed no 
evidence of any significant sinus disease in the maxillary 
sinuses.  His final impression was allergic rhinitis with no 
evidence of acute or chronic sinusitis on this examination.  

A December 2000 letter from a masseuse showed that she had 
been successfully treating the veteran for various problems 
including relief of sinus pressure since September 2000.  


Criteria

The schedular criteria for evaluating sinusitis (Diagnostic 
Codes 6510-6514) contemplate a noncompensable evaluation 
where the disorder is detected by an X-ray only.  Where one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.  For a 30 percent evaluation, the 
claimant must be shown to have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note to Diagnostic Code 6514 indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

Analysis

The Board finds that the veteran's service-connected 
sinusitis does not meet the criteria necessary for a 
compensable rating under the applicable diagnostic codes.  
The evidentiary record, which includes three examinations and 
associated testing, fails to show that the veteran's 
sinusitis warrants a compensable evaluation.  The 
examinations in August 1997 and April 1998 failed to reveal 
symptomatology that would support a compensable rating.  The 
most recent VA examiner in November 2000 specifically noted 
that the veteran did not have any active sinusitis at that 
time.  The Board has also considered the veteran's seeking 
massage therapy for sinus pressure relief, but note that 
there is still no showing of symptomatology warranting a 
compensable rating.  Thus, while the veteran's contentions 
have been considered, there is no sound medical basis to 
support the assignment of a compensable rating for his 
chronic sinusitis as the criteria for such rating have 
clearly not been met.  

Furthermore, the Board has reviewed the entire evidence of 
record and finds that the noncompensable rating assigned by 
the RO reflects the most disabling this disorder has been 
since the veteran filed his claim for service connection 
following service discharge, which was also the start of the 
appeal period.  Thus, the Board concludes that a 
noncompensable rating is warranted for the entire period and 
that staged ratings for this disorder are not warranted.  See 
Fenderson, supra.  

Consideration has been given to all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, including those raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


ORDER

A rating in excess of 20 percent for a left knee disorder is 
denied.  

A rating in excess of 10 percent for COPD is denied.  

A compensable rating for sinusitis is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

